Order modified by limiting the bill of particulars to be furnished to the matters and things set forth in paragraph “ ninth ” of the respective answers, giving a detailed statement of that part of the testimony so given which it is claimed by the defendants is false and fraudulent, and in what respect such testimony was false and fraudulent; and as so modified affirmed, without costs. The bill of particulars to be served within ten days from service of order. No opinion. Present — Dowling, P. J., McAvoy, Martin, O’Malley and Proskauer, JJ.